It should be noted that this Office Action is intended to replace the last Office Action dated 9/19/2022 and will reset the response period accordingly. 
DETAILED ACTION
In Application filed on 9/16/2019 Claims 1-21 and 24-25 are pending. Claims 1-21 are currently amended. Claims 1-21 and 24-25 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/16/2019 and 5/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8-9, 14, and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a fluid film" in line 3 and line 7.  It was indefinite whether they are referring to the same “fluid film”. For the purpose of compact prosecution, the Examiner interprets they are referring to the same “fluid film”.
Clams 2 and 3 recite the term “a fluid film”. It was indefinite whether they are referring to the same “fluid film” from claim 1 or a new “fluid film”. For the purpose of compact prosecution, the Examiner interprets they are both referring to the same “fluid film” from claim 1.
Claims 8, 9, and 14 recite the term “the fluid film”. It was indefinite whether they are referring to the “fluid film” from Claim 1 line 3 or line 7. For the purpose of compact prosecution, the Examiner interprets they are referring to the “fluid film” from line 3.
Claim 24 recites the limitation "a fluid film" in line 2 and line 6.  It was indefinite whether they are referring to the same “fluid film”. For the purpose of compact prosecution, the Examiner interprets they are referring to the same “fluid film”. Claim 24 further recites the limitation “the fluid film” in line 9 and 10. It was indefinite whether they are referring to the “fluid film” from Claim 24 line 2 or line 6. For the purpose of compact prosecution, the Examiner interprets they are both referring to the “fluid film” from line 2.
Claim 25 recites the term “the fluid film” in line 3 and line 6. It was indefinite whether they are referring to the “fluid film” from Claim 24 line 2 or line 6. For the purpose of compact prosecution, the Examiner interprets they are referring to the “fluid film” from line 2.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 depends on claim 10, which recites “each zone of the plurality further comprising a fluid inlet and a fluid outlet”. Claim 11 recites the limitation “at least two zones of the plurality of zones have common fluid inlet and/or fluid outlet”. Claim 11 fails to further limit the limitation set forth in claim 10.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
Claim 16 recites “one of the number of optical components is a laser power modification device, which can be adjusted manually from outside of the optics compartment housing via the service opening”. The Examiner is interpreting “can be adjusted manually from outside of the optics compartment housing via the service opening” as the intended use of a claimed apparatus. It’s noted that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-17 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 16 recites measuring fluid characteristic in the slide and controlling an energy level for pulse of the laser beam.
The limitation of measuring fluid characteristic in the slide, as drafted, in a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Furthermore, nothing in the claim element precludes the step from practically being performed in the mind. For example, “controlling” in the context of this claim encompasses the user manually calculating the energy level of the laser beam. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – controlling an energy level for pulse of the laser beam. However, controlling the laser beam is recited at a high-level of generality (i.e., applying the abstract idea generally) such that it amounts no more than merely applying the exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of controlling an energy level for pulse of the laser beam amounts to no more than mere applying the exception. Mere applying an exception cannot provide an inventive concept. The claim is not patent eligible. 
Claims 17 and 25 are rejected for the same reasons above, the additional limitations (controlling an energy level for pulse of the laser beam) recited in the claims are directed to an abstract idea without significantly more (see the explanation provided for claim 16 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 12, 16, 17, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170368822 (“Guillemot”), in view of WO 2011070079 (“Buchner”). 
Regarding claim 1, Guillemot teaches an additive printing apparatus ([0047], “a printing device 50 for producing at least one biological tissue through a layer by layer assembling”), comprising: 
A slide having at least one zone allowing interaction between a fluid film on the slide and an energy beam (Fig. 3, [0053], “one donor substrate 70 which comprises…an absorbent layer 72 for the wavelength of the laser beam 66 whereon a film 74 of at least one bio-ink is affixed”); 
And an orientable energy excitation device for producing a point of interaction between an energy beam emitted by the energy excitation device and a fluid film on the slide to cause a jet oriented toward a target ([0052], “an optical system 68 which enables the adjustment of the focus along a Z axis perpendicular to the depositing surface 56…The optical system 68 thus makes it possible to change the area impacted by the laser beam in an impact plane referenced Pi in FIG. 3”), the fluid comprising a liquid containing transferable inhomogeneities ([0048], “a bio-ink 54 comprises, in the matrix 60, only one kind of elements to be printed 62 or several kinds of elements to be printed 62”), wherein the slide and the fluid circulation system are configured to form a fluid film having a thickness of less than 500 µm on the at least one zone of the slide ([0023], “the film has a thickness of less than 500 μm”).
Guillemot does not teach a fluid inlet allowing fluid flow into the at least one zone and a fluid outlet allowing fluid to flow out from the at least one zone, and a fluid circulation system.
Buchner teaches an additive printing apparatus ([0002], “Device and method for transferring printing substance from a printing substance carrier onto a substrate”), comprising: 
A fluid inlet allowing fluid flow into the at least one zone and a fluid outlet allowing fluid to flow out from the at least one zone ([0031], “Similar to the way in which the printing substance 19 is fed in at high pressure in the printing substance supply line 25, it is sucked off at the printing substance discharge line 30 with strong negative pressure”); 
And a fluid circulation system configured to circulate fluid between the inlet and the outlet ([0015], “With an above-described application channel outlet and a discharge channel inlet as well as the detachment area in between, a type of permanently present printing substance layer can be achieved in the detachment area, with this layer being constantly fed from the printing substance that flows on.”).
Guillemot et al. and Buchner are both considered to be analogous to the claimed invention because they are in the same field of laser printing device. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing device in Guillemot et al. to incorporate a fluid circulation system with a fluid inlet and outlet as taught by Buchner, in order to create a type of permanently present printing substance layer (Buchner, [0015]), which has the cost-saving benefit since the post-flowing printing substance is constantly fed to the substance layer. 
Regarding claim 2, Guillemot teaches the slide configured to form a fluid film having a thickness between 20 and 100 µm ([0026], “For an ink, preferably a biological ink, film with a thickness of the order of 40 and 50 μm”).  
Regarding claim 3, Guillemot teaches the ratio between the fluid film thickness and size of the transferable inhomogeneities needs to be within a range ([0023], “the film has a thickness of less than 500 μm and/or has a dimension of the free surface of the film on film thickness ratio greater than or equal to 10. The distance separating the ink film and the depositing surface and/or the beam laser energy are preferably so adjusted that the kinetic energy of the droplet is almost equal to zero when the droplet contacts the depositing surface.”). 
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to optimize the range of fluid film thickness to between 3 and 10 times a nominal size of the transferable inhomogeneities, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In order to minimize the kinetic energy of the droplet, it’s preferable that the film thickness to be optimized to have an upper limit. In addition, in order to ensure the droplets are evenly dispersed across the film layer, it would be obvious to one of ordinary skill in the art to set a lower limit for the film thickness. One would have been motivated to make this optimization for the purpose of limiting the risk of damaging the elements contained in droplet ([0023]).  Furthermore, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Regarding claim 4, Guillemot teaches the at least one zone of the slide has an area greater than 0.05 mm2.  ([0078], “the film 74 is characterized by a (dimension of the free surface 78)/film thickness 74) ratio greater than or equal to 10, and advantageously greater than or equal to 20. The size of the free surface 78 corresponds to the largest dimension of the free surface 78 of the film 74 in a plane parallel to the plane of impact Pi.” Since film thickness is less than 500 μm and a dimension of the free surface/film thickness equals to 10, the dimension of the free surface can be 5 mm and the surface area equals to 25 mm2.)
Regarding claim 5, Guillemot does not teach the fluid inlet opens into a lateral part of the at least one zone of the slide.
Buchner teaches the fluid inlet opens into a lateral part of the at least one zone of the slide (Fig. 1). 
 
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing device in Guillemot et al. to incorporate a fluid inlet opens into a lateral part of the at least one zone of the slide as taught by Buchner, in order to introduce fluid into fluid film and create a type of permanently present printing substance layer (Buchner, [0015]), which has the cost-saving benefit since the post-flowing printing substance is constantly fed to the substance layer.
Regarding claim 6, Guillemot does not teach the at least one zone of the slide has a peripheral part opening laterally into the fluid outlet.
Buchner teaches the at least one zone of the slide has a peripheral part opening laterally into the fluid outlet (Fig. 1).   
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing device in Guillemot et al. to incorporate the at least one zone of the slide has a peripheral part opening laterally into the fluid outlet as taught by Buchner, in order to recycle fluid from fluid film and create a type of permanently present printing substance layer (Buchner, [0015]), which has the cost-saving benefit since the post-flowing printing substance is constantly fed to the substance layer.
Regarding claim 7, Buchner further teaches the fluid inlet and the fluid outlet comprise tubular channels ([0031], “the printing substance 19 must be distributed from the usually hose-like or tubular printing substance supply line 25 to the application channel outlet 27”).  
Regarding claim 8, Buchner further teaches the fluid circulation system includes a controller for controlling a flow rate of the fluid of the fluid film on the at least one zone of the slide ([0010], “The printing substance is liquid or a fluid and advantageously liquid in such a way that it can flow over the printing substance carrier, i.e. moves relative to it and over it. This movement can be advantageous by accelerating the pressure substance such as pumping or the like.”).  
Regarding claim 12, Guillemot teaches the energy excitation device comprises a laser ([0011], “laser beam 12”).  
Regarding claim 16, Guillemot teaches the laser emits pulses and the energy level per pulse being controlled by a computer according to a result of a measurement of fluid characteristics present in the at least one zone of the slide, the measurements including density in inhomogeneities, and/or viscosity, and/or film thickness ([0050], “This printing device comprises a laser source 64 so configured as to emit a laser beam 66 which is characterized specifically by its wavelength, its frequency, its energy, its diameter, its pulse duration. Preferably, the laser source 64 can be so configured as to adjust at least one characteristic of the laser beam, in particular the energy thereof.”).  
Guillemot does not disclose pulses are emitted in picosecond or femtosecond mode with an energy level between 20 and 40 microjoules. However, the change in the laser pulse is not considered to confer patentability to the claims.  Guillemot teaches that it was known in the art at the time of the invention that controlling the pulse of the laser beam and the frequency of the laser beam in order to form droplets separated from each other ([0051]).  Therefore, keeping the droplets separated from each other can be achieved by varying the pulse frequency of the laser.  For that reason, the pulse frequency of the laser would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the pulse frequency of the laser cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the pulse frequency of the laser in the apparatus of Guillemot to obtain the desired characteristic of droplets (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).  
Regarding claim 17, Guillemot teaches the laser emits pulses and the energy level per pulse being controlled by a computer according to a result of a measurement of fluid characteristics present in the at least one zone of the slide, the measurements including density in inhomogeneities, and/or viscosity, and/or film thickness ([0050], “This printing device comprises a laser source 64 so configured as to emit a laser beam 66 which is characterized specifically by its wavelength, its frequency, its energy, its diameter, its pulse duration. Preferably, the laser source 64 can be so configured as to adjust at least one characteristic of the laser beam, in particular the energy thereof.”).  
Guillemot does not disclose pulses are emitted in nanosecond mode with an energy of 0.5 to 20 millijoules. However, the change in the laser pulse is not considered to confer patentability to the claims.  Guillemot teaches that it was known in the art at the time of the invention that controlling the pulse of the laser beam and the frequency of the laser beam in order to form droplets separated from each other ([0051]).  Therefore, keeping the droplets separated from each other can be achieved by varying the pulse frequency of the laser.  For that reason, the pulse frequency of the laser would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the pulse frequency of the laser cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the pulse frequency of the laser in the apparatus of Guillemot to obtain the desired characteristic of droplets (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).  
	Regarding claim 24, Guillemot teaches a method of additive printing, comprising: providing a slide having at least one zone allowing interaction between a fluid film on the slide and an energy beam (Fig. 3, [0053], “one donor substrate 70 which comprises…an absorbent layer 72 for the wavelength of the laser beam 66 whereon a film 74 of at least one bio-ink is affixed”); 
Providing an orientable energy excitation device for producing a point of interaction between an energy beam emitted by the energy excitation device and a fluid film on the slide in the at least one zone to cause a jet oriented toward a target ([0052], “an optical system 68 which enables the adjustment of the focus along a Z axis perpendicular to the depositing surface 56…The optical system 68 thus makes it possible to change the area impacted by the laser beam in an impact plane referenced Pi in FIG. 3”), the fluid comprising a liquid containing transferable inhomogeneities ([0048], “a bio-ink 54 comprises, in the matrix 60, only one kind of elements to be printed 62 or several kinds of elements to be printed 62”), and the fluid film having a thickness of less than 500 .m on the at least one zone of the slide ([0023], “the film has a thickness of less than 500 μm”).
Guillemot does not teach a fluid inlet allowing fluid flow into the at least one zone, a fluid outlet allowing fluid to flow out from the at least one zone, and circulating fluid between the inlet and the outlet of the slide and forming the fluid film on the slide
Buchner teaches a method of additive printing ([0002], “Device and method for transferring printing substance from a printing substance carrier onto a substrate”), comprising: 
A fluid inlet allowing fluid flow into the at least one zone and a fluid outlet allowing fluid to flow out from the at least one zone ([0031], “Similar to the way in which the printing substance 19 is fed in at high pressure in the printing substance supply line 25, it is sucked off at the printing substance discharge line 30 with strong negative pressure”); 
And a fluid circulation system configured to circulate fluid between the inlet and the outlet ([0015], “With an above-described application channel outlet and a discharge channel inlet as well as the detachment area in between, a type of permanently present printing substance layer can be achieved in the detachment area, with this layer being constantly fed from the printing substance that flows on.”).
Guillemot et al. and Buchner are both considered to be analogous to the claimed invention because they are in the same field of laser printing method. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing method in Guillemot et al. to incorporate a fluid circulation system with a fluid inlet and outlet as taught by Buchner, in order to create a type of permanently present printing substance layer (Buchner, [0015]), which has the cost-saving benefit since the post-flowing printing substance is constantly fed to the substance layer. 

Regarding claim 25, Guillemot teaches the energy excitation device comprises a laser configured to generate a pulsed laser beam (“laser source 64”), the method further comprising: measuring characteristics of the fluid film in the at least one zone of the slide, the measurements including particle density, and/or viscosity, and/or film thickness; and controlling an energy level per pulse of the pulsed laser beam using a computer as a function of the measured characteristics of the fluid film in the at least one zone of the slide ([0050], “This printing device comprises a laser source 64 so configured as to emit a laser beam 66 which is characterized specifically by its wavelength, its frequency, its energy, its diameter, its pulse duration. Preferably, the laser source 64 can be so configured as to adjust at least one characteristic of the laser beam, in particular the energy thereof.”).  
Claims 10, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170368822 (“Guillemot”) and WO 2011070079 (“Buchner”), further in view of US 20190322036 (“Zenou et al.”). 
Regarding claim 10, Guillemot does not teach the at least one zone of the slide comprises a plurality of zones and each zone of the plurality further comprising a fluid inlet and a fluid outlet.
Zenou et al. teaches an additive printing apparatus ([0002]), wherein the at least one zone of the slide comprises a plurality of zones (Fig. 13), each zone of the plurality further comprising a fluid inlet and a fluid outlet (Fig. 13, “an inlet port 144a and an outlet port 144b”).  
Guillemot et al. and Zenou et al. are both considered to be analogous to the claimed invention because they are in the same field of laser printing device. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing device in Guillemot et al. to incorporate a plurality of zones with fluid inlet and outlet as taught by Zenou et al., in order to adapt for using highly viscous ink during printing (Zenou et al., [0027]).
 Regarding claim 11, Guillemot does not teach at least two zones of the plurality of zones have common fluid inlets and/or fluid outlets.
Zenou et al. teaches at least two zones of the plurality of zones have common fluid inlets and/or fluid outlets (Fig. 13, “an inlet port 144a and an outlet port 144b”).  
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing device in Guillemot et al. to incorporate a plurality of zones with common fluid inlet and outlet as taught by Zenou et al., in order to adapt for using highly viscous ink during printing (Zenou et al., [0027]).
Regarding claim 21, Guillemot does not teach the slide comprises a mesa-shaped plate, an upper surface of which defines the at least one zone of the slide, the slide having on either side of the plate a transverse groove, each of the grooves communicating through a hole with a duct.
Zenou et al. teaches the slide comprises a mesa-shaped plate (“mesh-like transport screen”), an upper surface of which defines the at least one zone of the slide, the slide having on either side of the plate a transverse groove, each of the grooves communicating through a hole with a duct ([0040], “a collection tank 58”) respectively vertically traversing the slide and opening into the corresponding groove respectively (See Fig. 13 below).  
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing device in Guillemot et al. to incorporate a mesa-shaped plate and a slide having transverse grooves as taught by Zenou et al., in order to retain and transport viscous droplet during printing (Zenou et al., [0005]).

    PNG
    media_image1.png
    573
    807
    media_image1.png
    Greyscale

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170368822 (“Guillemot”) and WO 2011070079 (“Buchner”), further in view of US 20200298440 (“Aoto et al.”).
Regarding claim 9, Guillemot in view of Buchner does not teach the fluid circulation system further includes a sensor for measuring the thickness of the fluid film and where in the controller is configured to control the thickness of the fluid film in the at least one zone of the slide.
Aoto et al. teaches a sensor for measuring the thickness of the fluid film and where in the controller is configured to control the thickness of the fluid film in the at least one zone of the slide ([0105], “The regulating blade is disposed downstream of the storage tank in the rotational direction of the supply roller, and is configured to regulate the light-absorbing material born on the supply roller to level the average thickness and to stabilize an amount of the light-absorbing material to be flown. Since the amount of the light-absorbing material to be flown can be reduced by making the average thickness extremely thin…”; [0152], “a method where a plurality of arbitrary points on the light-absorbing material are selected and an average of values of a thickness at the points is calculated”).  
Guillemot et al., Buchner, and Aoto et al. are both considered to be analogous to the claimed invention because they are in the same field of laser printing device. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing device in Guillemot et al. to incorporate a sensor for measuring the thickness of the fluid film as taught by Aoto et al. in order to control the thickness of the fluid film with the benefit of stabilizing an amount of the light-absorbing material to be flown (Aoto et al., [0105]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170368822 (“Guillemot”) and WO 2011070079 (“Buchner”), further in view of US 20200379251 (“Suhara et al.”).
	Regarding claim 13, Guillemot does not teach the at least one zone of the slide is transparent to wavelengths of the laser, and does not have any sacrificial layer.
Suhara et al. teaches the at least one zone of the slide is transparent to wavelengths of the laser, and does not have any sacrificial layer (Fig. 1, [0038], “The light-absorbing material 11 is carried on a transparent sheet 12 that is a carrier that forms a light-absorbing material supply unit 10”; the transparent sheet 12 does not have any sacrificial layer).
Guillemot et al. and Suhara et al. are both considered to be analogous to the claimed invention because they are in the same field of laser printing device. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing device in Guillemot et al. to incorporate a transparent slide without any sacrificial layer as taught by Suhara et al. because the combination of known elements, in this case a transparent slide without any sacrificial layer attaching with light-absorbing material to form a known light-absorbing material supply unit (Suhara et al., [0038]) is well within the ambit of one of ordinary skill in the art. MPEP 2143.02
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170368822 (“Guillemot”), WO 2011070079 (“Buchner”), in view of US 20200379251 (“Suhara et al.”), and further in view of US 20200298440 (“Aoto et al.”).
Regarding claim 14, Guillemot does not teach the fluid of the fluid film comprises an absorbent pigment in an emission wavelength of the laser.
Aoto et al. teaches the fluid of the fluid film comprises an absorbent pigment in an emission wavelength of the laser ([0129], “The light-absorbing substance is not particularly limited and may be appropriately selected depending on the intended purpose, as long as the light-absorbing substance absorbs light of a certain wavelength. Examples of the light-absorbing substance include colorants, such as pigments and dyes.”).  
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing ink in Guillemot et al. to incorporate an absorbent pigment as taught by Aoto et al. because using absorbent pigment as light-absorbing material has a wide variety of applications, such as UV curable ink, a type of absorbent pigment, can be used to prevent blocking and simplify a drying step (Aoto et al., [0159]).
Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170368822 (“Guillemot”) and WO 2011070079 (“Buchner”), further in view of US 20160167398 (“Motosugi et al.”).
Regarding claim 15, Guillemot does not teach an6Attorney Docket No. 3645.73-P15147US (P017 US) imaging system configured to acquire images of the at least one zone of the slide.
Motosugi et al. teaches an6Attorney Docket No. 3645.73-P15147US (P017 US) imaging system configured to acquire images of the at least one zone of the slide ([0036], “The image reading unit 120 reads an image formed on the image forming surface of the continuous sheet P and outputs image information representing the thus-read image to the control unit 20”).
Guillemot et al. and Motosugi et al. are both considered to be analogous to the claimed invention because they are in the same field of laser printing device. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing device in Guillemot et al. to incorporate an imaging system as taught by Motosugi et al. in order to detect presence/absence of ink smudge (Motosugi et al., [0081]).
Regarding claim 20, Guillemot does not teach an6Attorney Docket No. 3645.73-P15147US (P017 US) imaging system configured to acquire images of the at least one zone of the slide.
Motosugi et al. teaches an6Attorney Docket No. 3645.73-P15147US (P017 US) imaging system configured to acquire images of the at least one zone of the slide ([0036], “The image reading unit 120 reads an image formed on the image forming surface of the continuous sheet P and outputs image information representing the thus-read image to the control unit 20”).
Guillemot et al. and Motosugi et al. are both considered to be analogous to the claimed invention because they are in the same field of laser printing device. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing device in Guillemot et al. to incorporate an imaging system as taught by Motosugi et al. in order to detect presence/absence of ink smudge (Motosugi et al., [0081]).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170368822 (“Guillemot”) and WO 2011070079 (“Buchner”), further in view of US 20060071983 (“Stearns et al.”).
Regarding claim 18, Guillemot does not teach the energy excitation device comprises an acoustic wave generator.
Stearns et al. teaches an energy excitation device comprises an acoustic wave generator ([0084], “the first reservoir 13 is acoustically coupled to the acoustic focusing means 37, such that an acoustic wave is generated by the acoustic radiation generator and directed by the focusing means 37 into the acoustic coupling medium 41”).
Guillemot et al. and Stearns et al. are both considered to be analogous to the claimed invention because they are in the same field of laser printing device. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing device in Guillemot et al. to incorporate an acoustic wave generator as taught by Stearns et al. in order to facilitate the transfer of energy from the coupling medium into the container (Stearns et al., [0084]).
Regarding claim 19, Guillemot does not teach the energy excitation comprises a surface wave generator configured to generate vibrations.
Stearns et al. teaches the energy excitation comprises a surface wave generator configured to generate vibrations ([0085], “the acoustic radiation generator 35 is activated to produce acoustic radiation that is directed toward a free fluid surface 17 of the first reservoir”).  
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing device in Guillemot et al. to incorporate a surface wave generator as taught by Stearns et al. in order to facilitate the transfer of energy from the coupling medium into the container (Stearns et al., [0084]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1754



/SUSAN D LEONG/Supervisory Patent Examiner, Art Unit 1754